Moore, J.
This case originated in the County Court by a proceeding under art. 822, O. & W. Dig., to compel the legatees of Hiram G. Runnels, deceased, to execute a bond for the payment of the debts due by his estate. The complaint in writing which the statute requires the creditor to file, is not to be treated or regarded in its technical sense as a suit; nor is it necessary for the citation or notice which must be served upon the heirs or persons entitled to the estate under the will, to pursue the forms, or contain all the ingredients essential in original writs or citations for the commencement of actions in the District Court. If the citation provided for in such cases, is sufficient to inform the opposite party with reasonable certainty of the nature and object of the proceeding against him, it is all that is contemplated by the law. We think this is sufficiently done, when the citation is accompanied by and refers him to a copy of the complaint which he is required to answer. It was never intended to introduce into proceedings in the County Court, in the settlement of estates, the regularity and formalities which are required in pleading and practice in actions in the District Court. (Langley v. Harris, 23 Tex., 564.)
The object of administration of estates, is for the discharge of the testator’s debts, and the distribution of the remainder of his effects among those to whom he has devised them, or who, in presumption of law, it was his wish should enjoy them. To effectuate this purpose, and to guard the interest of both these classes of persons, the administration and supervision over estates is as a general rule committed to the County Court. If the will of the decedent, however, provides otherwise, and both these classes of persons, who *533are interested in the administration of the estate assent, it may be withdrawn from the control of the court. (Hogue’s Ex’r v. Sims, 9 Tex., 546.) And as the interest of the creditors is temporary and contingent, it is competent for the heirs or distributees alone, by giving the security directed in the statute, to render the provision of the will in this respect effectual. While it was intended by this law to give greater scope to the testamentary power of the decedent, it was evidently also the purpose of the legislature to secure his creditors against loss or injury by its exercise. If, however, only creditors holding admitted or established claims against the estate, can call upon those entitled to distribution of the property for security, there is an unmistakable and palpable failure in accomplishing this object. If such were the law, it would only be necessary for the executor to contest all the debts of the estate, and thus while protracting the litigation of them, he would be able to place the property beyond the reach of the creditors or court when called upon to surrender his trust, on the parties who are required to do so ultimately failing to give bond for the payment of the debts. A construction which might operate so injuriously to creditors, is not to be lightly indulged. It is required neither by the policy or language of the law. The words of the statute are, “any person having a debt against said estate.” And it is certainly as applicable to debts evidenced by promissory notes as final judgments. The estate may have a just defence to either. Until the contrary is made to appear, the holder of such evidences of debt must be recognized as entitled to demand from those who are holding and administering the property of the estate for their own benefit, security for the payment of its debts. The condition of the bond when given, is, that the persons' executing it “ shall pay all debts that may be established against such estate;” indicating clearly that debts, whether in litigation or not, were within the contemplation of the legislature when enacting the law.
There was no impropriety in directing the bond to be given in the County Court. It was to become a record in that court. The judge of that court, it is reasonable to conclude, would be better able to decide upon the sufficiency of the sureties to the bond, (even if not made his exclusive duty by the law,) than either the District *534Court or its officers. And it might frequently occur, that those claiming the estate would not be prepared, immediately upon the decision of the case, or during the term of the District Court, to give the bond. The statute requires the bond to be given for an amount equal to the' full value of the estate, to be ascertained by the inventory. The decree of the court, therefore, referring to it, was sufficiently definite, to fix the amount of the bond which it required of the parties claiming the property. There are no other questions in the case which need he noticed. The judgment is affirmed.
Judgment affirmed.